Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al., US PGPUB 2018/0061368 hereinafter referenced as Sako in view of Inada et al., US PGUPUB 2009/0115720 hereinafter referenced as Inada.




As to claim 1, Sako discloses a circuit device that is used for a display device that includes a display panel (e.g. display panel 30, fig. 8) and a backlight provided with a plurality of light sources (e.g. light source device 50, fig. 8), the circuit device comprising:
a light source driving value output unit that outputs light source driving values of the plurality of light sources (e.g. light source device controller 60, fig. 8); and
a pixel value output unit that corrects pixel values of an input image based on the light source driving values, and outputs the corrected pixel values ([0059] the signal processor 20 receives a tone curve setting value and a first signal RGB that is an input signal of an original image from a control device 11, wherein the tone curve setting values include the first luminance threshold Yth1, the reference gain Ae, the maximum value Amax, the index c, the second luminance threshold Yth2, the first ratio threshold P1, and the second ratio threshold P2),
wherein the plurality of light sources are provided in correspondence with a plurality of display zones obtained as a result of dividing a display area of the display panel (as shown in fig. 43, an image display area 100 of an original image is divided into a plurality of areas, and in which the curve characteristic γ of the luminance of the input signal for the tone curve converter according to the embodiment with respect to the luminance of the original image differs from division area to division area).
Sako does not specifically disclose the light source driving value output unit obtains a corrected intensity image by correcting an intensity image of the input image in a target display zone out of the plurality of display zones based on a light intensity 
However, in the same endeavor, Inada discloses the light source driving value output unit obtains a corrected intensity image by correcting an intensity image of the input image in a target display zone out of the plurality of display zones based on a light intensity distribution of a light source corresponding to the target display zone, and obtains a light source driving value based on the largest corrected intensity value in the corrected intensity image  ([0052] when the display region has a light intensity (a set luminance BLpix) determined by a backlight control section 12 which will be described later, the correction of the image signal D0 in the low-luminance part is performed so that the display luminance level (the intensity of the display light Dout emitted from the liquid crystal display panel 2) of the low-luminance part of the partial display region results in approximately equal to the display luminance level under a maximum light intensity (a maximum illumination BLmax which is not only the fixed maximum value of the device (each partial lighting section 4) itself, but also the maximum value which is variable according to the image signal D0) of the partial lighting section 4 corresponding to the partial display region. Then, the corrected image signal D1 is supplied to the dividing section 63).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Sako to further include Inada’s display driving scheme in order to low electrical power consumption and contrast improvement. 


As to claim 13, Sako discloses a control method of a display device that includes a display panel and a backlight provided with a plurality of light sources that are provided in correspondence with a plurality of display zones obtained as a result of dividing a display area of the display panel (e.g. display panel 30 and light source device 50, fig. 8), 
the method comprising: obtaining a corrected intensity image by correcting an intensity image of an input image in a target display zone out of the plurality of display zones based on a light intensity distribution of a light source corresponding to the target display zone ([0059] the signal processor 20 receives a tone curve setting value and a first signal RGB that is an input signal of an original image from a control device 11, wherein the tone curve setting values include the first luminance threshold Yth1, the reference gain Ae, the maximum value Amax, the index c, the second luminance threshold Yth2, the first ratio threshold P1, and the second ratio threshold P2); 
obtaining a light source driving value based on a corrected intensity value of a pixel that is the largest in the corrected intensity image (e.g. light source device controller 60, fig. 8); and
correcting pixel values of the input image based on the light source driving value, and outputting the corrected pixel values (as shown in fig. 43, an image display area 100 of an original image is divided into a plurality of areas, and in which the curve characteristic γ of the luminance of the input signal for the tone curve converter according to the embodiment with respect to the luminance of the original image differs from division area to division area).
Sako does not specifically disclose the method comprising: obtaining a corrected intensity image by correcting an intensity image of an input image in a target display zone out of the plurality of display zones based on a light intensity distribution of a light source corresponding to the target display zone.
However, in the same endeavor, Inada discloses the method comprising: obtaining a corrected intensity image by correcting an intensity image of an input image in a target display zone out of the plurality of display zones based on a light intensity distribution of a light source corresponding to the target display zone ([0052] when the display region has a light intensity (a set luminance BLpix) determined by a backlight control section 12 which will be described later, the correction of the image signal D0 in the low-luminance part is performed so that the display luminance level (the intensity of the display light Dout emitted from the liquid crystal display panel 2) of the low-luminance part of the partial display region results in approximately equal to the display luminance level under a maximum light intensity (a maximum illumination BLmax which is not only the fixed maximum value of the device (each partial lighting section 4) itself, but also the maximum value which is variable according to the image signal D0) of the partial lighting section 4 corresponding to the partial display region. Then, the corrected image signal D1 is supplied to the dividing section 63).


As to claim 2, the combination of Sako and Inada discloses the circuit device according to claim 1. The combination further disclose the light source driving value output unit corrects intensity values of pixels of the intensity image based on coefficients of the light intensity distribution for the pixels, and, as a result, obtains corrected intensity values of pixels of the corrected intensity image (Sako, [0085] More specifically, the image processor 22 of the signal processor 20 calculates the third signal of the first sub-pixel 49R based on the expansion coefficient α of the first sub-pixel 49R and the third signal of the fourth sub-pixel 49W).

As to claim 3, the combination of Sako and Inada discloses the circuit device according to claim 2. The combination further disclose the intensity value of each of the pixels of the intensity image is the largest value among luminance values of a first color component, a second color component, and a third color component in the pixel of the input image (Sako, [0087] The signal processor 20 acquires a maximum value Vmax(S) of the brightness having the saturation S as a variable in the extended HSV color space extended by adding the fourth color).

As to claim 4, the combination of Sako and Inada discloses the circuit device according to claim 1. The combination further disclose an input image processing unit (Sako, [0060] The signal processor 20 processes the first signal RGB input from the control device 11 to generate the third signal RGBW and a planar light source device control signal BL).

As to claim 5, the combination of Sako and Inada discloses the circuit device according to claim 1. The combination further disclose the pixel value output unit obtains a brightness distribution of the backlight illuminating the display area, based on the light source driving values obtained for the respective display zones and the light intensity distributions in the display zones (Sako, [0076] FIGS. 4 and 5 are explanatory diagrams that illustrate examples of an intensity distribution of light operated by one light source of the side light sources according to the embodiment. FIG. 4 illustrates information on a light intensity distribution of incident light when only the light source 56A illustrated in FIG. 3 is lit).

As to claim 6, the combination of Sako and Inada discloses the circuit device according to claim 5. The combination further disclose the pixel value output unit corrects pixel values of the input image based on the brightness distribution, and outputs the corrected pixel values as pixel values of an output image (Sako, [0124] The specified block is handled as a luminance determination block that is a target for a luminance correction, and (1/αb) of the specified luminance determination block is determined to be a target (1/αb) value for the group to which the luminance determination block belongs. Hereinafter, “a block that is a target for a luminance correction” may be simply referred to as “a luminance correction target block”). 

As to claim 7, the combination of Sako and Inada discloses the circuit device according to claim 5. The combination further disclose the pixel value output unit obtains the brightness distribution with a lower resolution than a resolution of the input image (Sako, [0111] While the M×N array elements correspond to the pixels 48, for example, the number of the array elements may be reduced by dropping some array elements at equal intervals from the array elements corresponding to all the pixels 48 and storing the remaining array elements).

As to claim 8, the combination of Sako and Inada discloses the circuit device according to claim 1. The combination further disclose a memory that stores the light intensity distribution, wherein the light source driving value output unit corrects the intensity image based on the light intensity distribution stored in the memory (Sako, [0111] Each of the lookup tables is array data consisting of M×N array elements and stores a representative value of the light intensity in each array element. M represents the number of array elements in the light source arrangement direction LY (the number of rows), and N represents the number of array elements in the light incident direction LX (the number of columns)).

As to claim 9, the combination of Sako and Inada discloses the circuit device according to claim 1. The combination further disclose the plurality of light sources are (Inada, as shown in FIG. 2A, in the backlight system 1, unit cells 4A and 4B of a light emitting section are formed by two sets of the red LED 1R, the green LED 1G, and the blue LED 1B, respectively and liquid crystal display panel 2 of fig. 4).

As to claim 10, the combination of Sako and Inada the display device comprising: the circuit device according to claim 1; the backlight; and the display panel (Inada, backlight drive section 11 and liquid crystal display panel 2 of fig. 4).

As to claim 11, the combination of Sako and Inada discloses an electronic apparatus comprising: the circuit device according to claim 1 (Inada, backlight drive section 11 and liquid crystal display panel 2 of fig. 4).

As to claim 12, the combination of Sako and Inada discloses a mobile body comprising: the circuit device according to claim 1 (Sako. As the result of decreasing the storage capacity of the light source 25, the size of an integrated circuit in which the light source data storage 25 is included can be decreased).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
11/5/2021